DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Election filed 1/8/2021.Because relevant prior art surfaced, the previous Allowance mailed 5/6/2021 is withdrawn (see Withdrawal from Issue mailed 8/12/2021). Accordingly, this action is non-final. 
Election/Restrictions
Applicant’s election of Invention Group II, Claims 1-10 in the reply filed 1/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
MPEP 801.01 defines “traverse” as “a request for reconsideration of a requirement to restrict that must include a written statement of the reasons for traverse, distinctly and specifically pointing out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.” Although applicant designated their election as “with traverse,” applicant incompletely responded to the restriction. Applicant understood the reasons for restriction was for the claim groups being patentably distinct. Applicant argued, however, the groups are “related,” or in other words not independent. Applicant did not argue reasons why they believe the groups are indistinct. Thus, applicant’s election is deemed without traverse because applicant’s arguments that the groups are “related” (i.e., not independent) does not distinctly and specifically point distinctness restriction made according to MPEP 806.05(h) (Related Inventions – Product and Process of Using). The right of petition was not preserved as to distinctness of inventions. See MPEP 818.01(c).
Upon review of the requirement made, the examiner determines device Groups II and III are examinable together; thus, the restriction between distinct product Group II and product Group III is hereby withdrawn and claims 11-12 (directed to invention product Group III) are treated with the elected product invention. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), to the Republic of Korea Application 10-2019-0003825, filed 01/11/2019. 
Objections – Drawings
The drawings are objected to because of typographical informalities in the labels used in the Figures:
In Figure 6, (i) “traget block selector” should be --target block selector--; (ii) “traget block manager” should be --target block manager--; and (iii) “select program traget block” should be --select program target block--.
In Figures 10, 11 and 12, Step S1506’s “selecting at least one program traget block” should be --selecting at least one program target block--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objection - Specification - Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Titles are required to be “short and specific
Based upon applicant’s disclosure, it seems applicant intends their invention to be a memory device controllable to perform a “preliminary erase operation” that does not require erase verify, followed by a “primary erase operation” to erase the block and prepare it for subsequent programming (see Spec. para. 60).  Elsewhere, in the disclosure, applicant describes other variations of using the preliminary erase operation, such as: (1) performing preliminary erase with no verify operation, and only verifying the block was erased prior to programming so as to avoid an unnecessary primary erase operation (Spec. para. 64-67); (2) performing a preliminary erase on part of the block, followed by the primary erase operation  prior to programming so as to shorten the erase and program operation times (Spec. para. 69).
Although the examiner has no specific suggestions for a title, a short and specific title would include the preliminary erase operation without verify and primary erase operation.
Objection - Specification - Admitted Prior Art within “Detailed Description” of the Invention
The disclosure is objected to for the following reasons: applicant includes descriptions of what is conventional within the “Detailed Description” of the Invention. In other words, the background to the invention is described within the detailed description of the invention, and may create confusion as to what applicant describes as prior art to their invention and what applicant describes as their invention.
It is acknowledged, applicant does not use the heading “Detailed Description of the Invention,” but uses the heading “Detailed Description.” Under the “Detailed Description,” the examiner has found two paragraphs (Spec. para. 53, 61), describing a conventional memory system that clearly anticipates independent claim 1 (see infra). In re Tomlinson, 363 F.2d 928, 931 (CCPA 1966).
The MPEP, in section 608.01(c) prescribes describing prior art and their problems under the heading “Background.” Applicant is encouraged to follow guidelines in the MPEP regarding describing the state of the prior art and problems involved in the prior art under the heading “Background” (MPEP 608.01(c)) and describing the invention under the heading “Detailed Description of Invention” (MPEP 608.01(g)). In the applicant’s Specification, paragraph 61 appears to use the conventional approach to emphasize the important disclosed difference of the invention. From a cursory review, it appears other paragraphs under “Detailed Description” follow the format of describing prior art, in order to emphasize differences of the disclosed invention. Applicant could keep paragraph 61 (and the other paragraphs of similar nature) as is, but add the prior art descriptions contained within the “Detailed Description” to the “Background” section, so as to ensure that this disclosed prior art is both understood by readers as prior art, and not incorrectly or incompletely characterized (see esp. MPEP 2004, helpful item 7).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the remaining part."  There is insufficient antecedent basis for this limitation in the claim. Based upon the previously-presented claims, it seems that applicant intends for “the remaining part” to be the remainder of the erase operation after the “first part” (recited in claim 3) of the erase operation is complete. The “first part” however is unbounded, limited by “at least some of the plural unit erase operations,” which because of the open ended nature of this claim may be broadly, and reasonably, interpreted as all of the plural unit erase operations, meaning claim 4’s “remaining part” would not involve any unit erase operations. Correction is required.

Examiner's Note 
The examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as clearly anticipated by applicant’s admitted prior art. Applicant admits prior art in their originally filed Specification, at least in paragraphs 53 and 61 (“AAPA”).
AAPA discloses a memory system comprising (Specification Paragraphs [0053] and [0061]):
a memory device including a plurality of memory blocks for storing data (Specification Paragraph [0053]: “In a conventional memory system, an erase operation is performed on a memory block immediately before . . . a program operation for newly storing data in the memory block which is selected among a plurality of memory blocks in a memory device,” which expresses a memory device having a plurality of memory blocks for storing data); and
a controller (Specification Paragraph [0061]: “In a conventional memory system, a controller . . .”) configured to perform an erase operation including plural unit erase operations to erase at least one target memory block included in the plurality of memory blocks (Specification Paragraph [0061]: “In a conventional memory system, a controller 
wherein the controller is configured to perform at least some of the plural unit erase operations onto the at least one target memory block before the at least one target memory block is allocated for storing data (see Specification Paragraph [0061]’s 100 plural erase unit operations is “at least some” plural unit erase operations, with respect to Specification Paragraph [0053]: “In a conventional memory system, an erase operation is performed on a memory block immediately before . . . a program operation for newly storing data in the memory block which is selected among a plurality of memory blocks in a memory device. . . . in the conventional memory system, an erase operation is performed onto a memory block immediately before . . . a program operation is performed onto the memory block capable of newly programmed data . . . ,” expresses the selected memory block is erased before being allocated for  a program operation.).
For claim 8, AAPA explains the controller performs the erase operation (Specification Paragraph [0061]: “In a conventional memory system, a controller may perform 100 unit erase operations during one erase operation cycle for completely erasing a single memory block”) and the timing of the erase operation must occur prior to the timing of the subsequent program operation (Specification Paragraph [0053]: “In a conventional memory system, an erase operation is performed on a memory block immediately before . . . a program operation for newly storing data in the memory block . . . .”).
Claims 1-4, 6, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 5,796,657 to Lee et al. (“Lee”).

The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Lee’s memory system and controller is substantially identical to the claimed memory system and controller, the claimed functions in apparatus claims 1-4, 6, 7, and 10-12 are presumed inherent. See MPEP 2112.01(I). Even further, Lee describes the very functionality claimed (e.g., sub-block erase operation, and option of skipping the verification operation for the erase).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as anticipated by US Pre-Grant Publication 2010/0290292 A1 to Tanizaki et al. (“Tanizaki”).
As to claim 1, Tanizaki discloses a memory system comprising (see Fig. 36 and Paragraph [0269]):

a controller configured to perform an erase operation including plural “unit” erase operations (see also, Paragraph [0266]: Tanizaki use an “erase register file” to store the addresses for the plural blocks, each requiring an erase operation; each erase operation performed according to each address stored in the erase register file corresponds to one “unit erase operation” and because the erase register file stores plural addresses of plural blocks to be erased, Tanizaki’s erase operation that uses the erase register file is an erase operation that includes plural “unit erase operations”) to erase at least one target memory block included in the plurality of memory blocks (see Fig. 36 [24B] and Fig. 40 and Paragraphs [0269] and [0275]),
where the controller is configured to perform at least some of the plural unit erase operations onto the at least one target memory block before the at least one target memory block is allocated for storing data (see Fig. 36 and Paragraph [0269]; flash memory must be erased prior to being programmed, which is equivalent to “allocat[ing] for storing data”).
As to dependent claim 2, Tanizaki further discloses where the controller does not perform an erase verification onto the at least one target memory block directly after performing the at least some of the plural unit erase operations (see Fig. 36 [24B] and Fig. 40 and Paragraphs [0269] and [0275]).
As to dependent claim 3, Tanizaki further discloses where the at least some of the plural unit erase operations is a first part of the erase operation (see Fig. 36 [24B] and Figs. 40-43 and Paragraph [0269] and Paragraphs [0269] and [0275]).
claim 4, Tanizaki further discloses when the at least one target memory block is allocated for storing the data, the controller is configured to perform the remaining part of the erase operation onto the at least one target memory block and then to perform the erase verification to check whether the at least one target memory block is erased, where the first part of the erase operation is greater than the remaining part (see Fig. 36 [24B] and Figs. 40-43 and Paragraphs [0269] and [0275]).
As to dependent claim 5, Tanizaki further discloses where the controller is configured to perform all of the plural unit erase operations onto the at least one target memory block before the at least one target memory block is allocated for storing data even when no command is entered from a host (see Fig. 36 [24B] and Figs. 40-43 and Paragraphs [0269] and [0275]; also, Tanizaki teach a “background erase operation,” in e.g. Paragraphs [271], [290], that is performed in the background, which means it is an erase operation that is performed “even when no command is entered from a host”). 
As to dependent claim 6, Tanizaki further discloses where the controller does not perform an erase verification onto the at least one target memory block directly after performing all of the plural unit erase operations (see Fig. 36 [24B] and Figs. 40-43 and Paragraphs [0269] and [0275]).
As to dependent claim 7, Tanizaki further discloses where after the at least one target memory block is allocated for storing data, the controller is configured to perform an erase verification onto the at least one target memory block and perform an additional unit erase operation when the at least one target memory block is not completely erased (see Fig. 36 [24B] and Figs. 40-43 and Paragraphs [0269] and [0275]).
As to dependent claim 8, Tanizaki further discloses where the controller is configured to determine a first timing of the erase operation and a second timing of allocating the at least one target memory block for storing the data, and where the first 
As to dependent claim 9, Tanizaki further discloses where the controller is configured to individually determine a timing of the erase operation onto plural target memory blocks, and to allocate the plural target memory blocks for storing the data at the same time (see Fig. 36 [24B] and Figs. 40-43 and Paragraphs [0269] and [0275]).
As to dependent claim 10, Tanizaki further discloses where the controller is configured to stop performing the at least some of the plurality unit erase operations onto the at least one target memory block until the at least one target memory block is allocated for storing the data, when a power is not supplied from a host (see Fig. 36 [24B] and Figs. 40-43 and Paragraphs [0269] and [0275]).
As to claim 11, Tanizaki discloses a controller in a memory system (see Fig. 36 [24B] and Paragraph [0269]), comprising: a target block selector configured to select at least one memory block among a plurality of memory blocks as at least one target block; a target block manager configured to determine whether the at least one target memory block is used for storing data (see Fig. 36 and Paragraph [0269] lines 1-4); and an erase performer configured to perform an erase operation including a plurality unit erase operations to erase the at least one target memory block (see Fig. 36 [24B] and Fig. 40 and Paragraphs [0269] and [0275]), and to perform at least some of the plurality unit erase operations onto the at least one target memory block before the at least one target memory block is determined to be used for storing the data (see Fig. 36 and Paragraph [0269]).
claim 12, Tanizaki further discloses where further comprising an erase state verifier configured to check whether the at least one target memory block is erased (see Fig. 36 [24B] and Fig. 40 and Paragraphs [0269] and [0275]).
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by US Pre-Grant Publication 2019/0303024 A1 to Iwai et al. (“Iwai”). Iwai’s publication date (10/3/2019) intervenes applicant’s foreign priority date (1/11/2019) and present effective filing date of the claimed invention (11/8/2019). Applicant may antedate the 102(a)(1) publication date by filing a certified copy of the foreign priority application, and demonstrating the claims are entitled to benefit of the foreign priority application’s filing date by showing where and how the claims are supported by the foreign priority application. See MPEP 2152.06(C) and MPEP 2163.03(III).
As to claim 1, Iwai discloses a memory system comprising (see Fig. 1 and Paragraph [0062]): a memory device including a plurality of memory blocks for storing data (see Fig. 1 and Paragraph [0062] lines 5-6); and a controller configured to perform an erase operation including plural unit erase operations to erase at least one target memory block included in the plurality of memory blocks (see Fig. 1 [121-124 and 63] and Paragraph [0062] line 9), where the controller is configured to perform at least some of the plural unit erase operations onto the at least one target memory block before the at least one target memory block is allocated for storing data (see Fig. 1 and Paragraph [0062] lines 9-11).
As to dependent claim 2, Iwai further discloses where the controller does not perform an erase verification onto the at least one target memory block directly after 
As to dependent claim 3, Iwai further discloses where the at least some of the plural unit erase operations is a first part of the erase operation (see Fig. 1 [121-124 and 62-63] and Paragraph [0062] lines 9-11 and Paragraphs [0063]-[0064]).
As to dependent claim 4, Iwai further discloses when the at least one target memory block is allocated for storing the data, the controller is configured to perform the remaining part of the erase operation onto the at least one target memory block and then to perform the erase verification to check whether the at least one target memory block is erased, where the first part of the erase operation is greater than the remaining part (see Fig. 1 [121-124 and 62-63] and Paragraph [0062] lines 9-11 and Paragraphs [0063]-[0064]).
As to dependent claim 5, Iwai further discloses where the controller is configured to perform all of the plural unit erase operations onto the at least one target memory block before the at least one target memory block is allocated for storing data even when no command is entered from a host (see Fig. 1 [121-124 and 62-63] and Paragraph [0062] lines 9-11 and Paragraphs [0063]-[0064], see also claim 18 of Iwai). 
As to dependent claim 6, Iwai further discloses where the controller does not perform an erase verification onto the at least one target memory block directly after performing all of the plural unit erase operations (see Fig. 1 [121-124 and 62-63] and Paragraph [0062] lines 9-11 and Paragraphs [0063]-[0064], see also claim 18 of Iwai).
As to dependent claim 7, Iwai further discloses where after the at least one target memory block is allocated for storing data, the controller is configured to perform an erase Iwai).
As to dependent claim 8, Iwai further discloses where the controller is configured to determine a first timing of the erase operation and a second timing of allocating the at least one target memory block for storing the data, and where the first timing antecedes the second timing (see Fig. 1 [121-124 and 62-63] and Paragraph [0062] lines 9-11 and Paragraphs [0063]-[0064], see also claims 18-19 of Iwai).
As to dependent claim 9, Iwai further discloses where the controller is configured to individually determine a timing of the erase operation onto plural target memory blocks, and to allocate the plural target memory blocks for storing the data at the same time (see Fig. 1 [121-124 and 62-63] and Paragraph [0062] lines 9-11 and Paragraphs [0063]-[0064], see also claims 18-20 of Iwai).
As to dependent claim 10, Iwai further discloses where the controller is configured to stop performing the at least some of the plurality unit erase operations onto the at least one target memory block until the at least one target memory block is allocated for storing the data, when a power is not supplied from a host (see Fig. 1 [121-124 and 62-63] and Paragraph [0062] lines 9-11 and Paragraphs [0063]-[0064], see also claims 18-20 of Iwai). If power is not supplied to a memory device, is will be unable to perform an erase operation, which means any pending erase operations will be “stopped” because the erase operation requires power.
claim 11, Iwai discloses a controller in a memory system (see Fig. 1 (121-124) and Paragraph [0062]), comprising: a target block selector configured to select at least one memory block among a plurality of memory blocks as at least one target block; a target block manager configured to determine whether the at least one target memory block is used for storing data (see Fig. 1 and Paragraph [0062] lines 5-6); and an erase performer configured to perform an erase operation including a plurality unit erase operations to erase the at least one target memory block (see Fig. 1 and Paragraph [0062] line 9), and to perform at least some of the plurality unit erase operations onto the at least one target memory block before the at least one target memory block is determined to be used for storing the data (see Fig. 1 and Paragraph [0062] lines 9-11).
As to dependent claim 12, Iwai further discloses where further comprising an erase state verifier configured to check whether the at least one target memory block is erased (see Fig. 1 [121-124 and 62-63] and Paragraph [0062] lines 9-11 and Paragraphs [0063]-[0064]).

Conclusion

    PNG
    media_image1.png
    612
    604
    media_image1.png
    Greyscale
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shukla et al. (US 9,552,885) describes a nonvolatile memory device having managing circuitry that may perform a partial block erase operation, may perform partial block erase verification, and may skip verification during a partial block erase.

Shirakawa (US 9355737) describes a NAND flash memory having a register to store the status of the strings, for which the status determines whether or not an erase verification operation should be performed because skipping unnecessary erase verifications increases the speed of the erase operation (see esp. Column 22, lines 58-62).
Choi (US 8520435) explains that operation efficiency can be increase, operation time can be reduced, and operating current can be reduced “by skipping verification operations for . . . an erase operation,” (column 1, lines 42-46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicants can request a WebEx Conference as an alternative to face-to-face or telephonic meetings that allows the examiners to share their desktops and video presence with the applicants. To request WebEx conference applicants should include the following required statement as part of the request:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with any attorney or agent of record concerning any subject matter of this application via video conferencing, instant messaging, or electronic mail. I understand that a written record of these communications will be made of record in the application file when possible." See MPEP §502.03 and §713.01(II) for additional details.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY W BYRNE/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        assisting Art Unit 2824